Action by an attorney to recover the reasonable value of services rendered by him as attorney for a plaintiff in a stockholders’ derivative action. Defendant appeals from order denying its motion to dismiss the complaint pursuant to rule 106 of the Rules of Civil Practice, or for the same relief in the alternative pursuant to rule 107 of the Rules of Civil Practice. Order affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.